 

Exhibit 10.2.4

 

[t1700390_ex10-2x4header.jpg]

PAVmed Inc.

One Grand Central

Place, Suite 4600

60 East 42nd Street

New York, NY 10170

212-949-4319

info@pavmed.com
www.pavmed.com

 

February 15, 2017

 

Dr. Lishan Aklog

 

Dear Dr. Aklog:

 

This letter will serve to amend the Employment Agreement, dated as of October
24, 2014, and amended on April 8, 2015 and November 17, 2015 (“Employment
Agreement”), between you and PAVmed Inc.

 

Regarding Section 3.2 of the Employment Agreement, you have notified the Company
of your election to permanently waive your right to receive bonus compensation
due and payable to you on January 1, 2017 for services rendered during the year
ended December 31, 2016 and the Company has accepted your election relative to
this waiver of 2016 bonus compensation. The non-payment of such bonus
compensation shall not be considered the occurrence of a “Good Reason” for
purposes of Section 4.4 of the Employment Agreement.

 

Except as amended herein, all other provisions of the Employment Agreement shall
remain in full force and effect.

 

Please sign this letter in the place below to confirm your agreement.

 

  Sincerely,       PAVMED INC.         By: /s/ Richard F. Fitzgerald     Name:
Richard F. Fitzgerald     Title: Chief Financial Officer

 

AGREED TO:       /s/ Lishan Aklog, M.D.   Lishan Aklog, M.D  

 

[t1700390_ex10-2x4footer.jpg]

 



 

 